Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claim 11:
“As noted above and alleged in the Office Action with respect to previously pending independent claim 11, Kumar is limited to the use of a "distance from the GPU [320]" with respect to "each of the cores" 310. See Office Action at p. 3 (relying on Table 400 and paragraph 42 of Kumar to allegedly teach portions of previously pending claim 11). However, Kumar does not teach or suggest the aforementioned amended recitation of claim 1: that "a data flow manager configured to ... identify, in the status information, relative locations of at least one of the plurality of processing elements with respect to a memory ... ." Accordingly, because Kumar does not disclose using "relative locations ... with respect to a memory and the data flow manager," and instead is limited to only a "distance from the GPU [320]," Kumar does not teach or suggest amended claim 1. 
Further and for efficient prosecution of the application with respect to Kumar-as to the "memory 395" that is disclosed in Kumar-no portion of Kumar teaches or suggests that "relative locations" are used with respect to that memory 395. Indeed, the Office instead alleges that that "memory 395" is the "shared memory space" of previously pending claim 13 (which, as noted above, Applicant has clarified to recite, in part, "a shared memory space of the data flow manager"). See Office Action at pp. 4-5.”

This argument is found to be persuasive for the following reasons. The examiner agrees that Kumar doesn’t teach status information that identifies relative locations of the plurality of processing elements to the memory and data flow manager. This can be seen in figure 4 where information is only given regarding the relative distance between a given processor core and the GPU. Thus, the rejections based on Kumar have been withdrawn.
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the newly claimed limitation. Thus, the claims are in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183